OO ——— a ae ee
hse 4:17-cv-00427-DCB Document 85 Filed 03/28/19 Page 1 of 2

   
    
  
        
   
      
    
   
 

 

_.._ TN THE UNITED STATES Disteiey. COURT FOR THE Dt STRICT.

    
   
   
  
   
  
 
  
    
  
 

 

 

ee OR AREZONA [Ware — LODGED _|
RECEIVED COPY

 

 

 

MAR 2.8 2019

~ {EDWARD TJ. GLADNEY, peewee fe fet OY
| Plain WS, 5 CLERK U S DISTRICT COURT

one dy DISTRICT OF ARIZONA |

a aS CivilNos te-ev-Aaepee,
{TRE UNTTED STATES Jo

[OF AMERRCA on - oo
fe DeSemdant, _ So , ) wo. . _

 

 

 

 

 

 

ENDMENT To PLAINTTEES STATEMENT OF UNDISPUTED  —s_|

 

 

| Plainh€? Edward 1. Gledney, pro se, hereby. submits the follow. _ od
_ Hng_amendments to her “Statement of Undisputed. Facts due to oo
three. typographical errars: (Corrections are circled) eo

4 cc. : Be a
412, The defendant is without kn owledge _and information Concern-_

. fing how the. “alledged” assailant _ |

ed” Gained access te B-2 Unit on

G, 20\0. (Exeh 4 (#3)
rn &

| There is ne video foctage showing wha and how many
7 we Aeusin unit officers were an duty on Be2 Unit, an May 49,_ _.

froin. Ext @ cay

HT

   

: ee en Recta
March gare 2019 -

\ Submitted .
2 G7,

 

   
  

 

 
 
         

a re USP Coleman rt

 

oe pr BO BOX 108 ne
SL Coleman, FL 33524 _ we ae

35 O8A-T000

 
 

Case 4:17-cv-00427-DCB Document 85 Filed 03/28/19 Page 2 of 2

Certificate of Service

Thereby certify that a copy of the foregoing document was mailed
this__Marcah AN 20419 (month, day, year) to:
Name: AUSA MA -Ambri
Address: A¢ mare. 400 “Tu NZ 45704

 
   

(Signature)

 
